J. S69022/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                                           :
                                           :
              v.                           :
                                           :
MAURICE CHAMBERS,                          :
                                           :
                         APPELLANT         :     No. 259 MDA 2016

                 Appeal from the PCRA Order January 13, 2016
               In the Court of Common Pleas of Luzerne County
              Criminal Division at No(s): CP-40-CR-0000910-1997

BEFORE: STABILE, J., DUBOW, J., and PLATT, J.*

MEMORANDUM BY DUBOW, J.:                          FILED JANUARY 04, 2017

        Maurice Chambers (“Appellant”) appeals pro se from the Order

denying his fifth Petition filed pursuant to the Post-Conviction Relief Act

(“PCRA”), 42 Pa.C.S. §§ 9541-9546, as untimely. He claims that, pursuant

to Johnson v. United States, 135 S.Ct. 2551 (U.S. 2015), he is entitled to

a new trial. We affirm the PCRA court’s denial of relief.

        On October 27, 1997, a jury found Appellant guilty of Second-Degree

Murder, Robbery, and two counts of Criminal Conspiracy in connection with

his shooting Paul Rubin Garman, Jr., in the back of his head during a drug

transaction in Wilkes-Barre. The court sentenced Appellant on December 5,

1997, to, inter alia, life imprisonment. This Court affirmed the Judgment of


*
    Retired Senior Judge Assigned to the Superior Court.
J. S69022/16


Sentence, and the Pennsylvania Supreme Court denied Appellant’s Petition

for Allowance of Appeal. Commonwealth v. Chambers, 742 A.2d 201 (Pa.

Super. 1999) (unpublished memorandum), appeal denied, 749 A.2d 466

(Pa. 2000).      The United States Supreme Court denied his Petition for

Certiorari on October 2, 2000. Chambers v. Pennsylvania, 531 U.S. 853

(2000). His Judgment of Sentence, thus, became final on October 2, 2000.

See 42 Pa.C.S. § 9545(b)(3) (judgment of sentence becomes final “at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.”).

      Appellant filed his first pro se PCRA Petition timely, which the PCRA

court denied on June 12, 2003, and this Court affirmed. Commonwealth v.

Chambers, 852 A.2d 1197 (Pa. Super. 2004), affirmed, 871 A.2d 188 (Pa.

2005).     Appellant thereafter filed three additional PCRA Petitions, each of

which the PCRA court dismissed.

      Appellant filed the instant pro se PCRA Petition, his fifth, on September

1, 2015.     The court provided Pa.R.Crim.P. 907 notice, to which Appellant

objected.     The PCRA court dismissed the Petition without a hearing on

January 13, 2016. Appellant timely appealed. Both Appellant and the trial

court complied with Pa.R.A.P. 1925.

      In his appellate brief, Appellant raises the following question for our

review:



                                      -2-
J. S69022/16


      Whether failure to acknowledge intentionally, knowingly,
      recklessly or negligently as an element of the crime which
      conduct of punishment needed to be determined by a jury and
      not the State violated his right to jury trial under the Fifth and
      Fourteenth Amendment to the U.S. Constitution and Art. 1, secs.
      9 & 10 of the Pennsylvania Constitution pursuant to Johnson v.
      United States, 135 S. Ct. 2551 (2015).

Appellant’s Brief at 3 (verbatim).1

      After a meandering essay on penal law and vagueness, with citation to

Johnson, supra, Appellant avers that “if the state defines a criminal

offense, the due process clause requires it to prove any component of the

prohibited transaction that gives rise to both a stigma and a punishment

beyond a reasonable doubt.”      Id.   He concludes that “his conviction has

been prejudice [sic] by trial court decision to not leave it to the jury to find

him guilty of the element of conduct which [sic] he was charged.”

Appellant’s Brief at 10.   “As such the PCRA Court’s is in error [sic], thus

requiring vacation of his conviction and remand for imposition of new

trial[.]” Id. at 10-11.

      Our standard of review is well-settled:     “In reviewing the denial of

PCRA relief, we examine whether the PCRA court’s determination is

supported by the record and free of legal error.”         Commonwealth v.

1
  In his “Petition for 1925(b) Statement” filed simultaneously with his Notice
of Appeal, Appellant asserted (1) that his PCRA petition “met the retroactive
exception to the time limitation;” and (2) “Where the vague element of
conduct of the criminal rules of procedure § 2501(a) doctrine, which the law
does not permit the adjudication of a jury to be decided, as in this case met
the procedural rule retroactive application?” Petition for 1925(b) Statement,
dated 2/8/16.



                                       -3-
J. S69022/16


Taylor, 67 A.3d 1245, 1248 (Pa. 2013) (quotation marks and citation

omitted), cert. denied, 134 S.Ct. 2695 (U.S. 2014). “The PCRA timeliness

requirement, however, is mandatory and jurisdictional in nature.”        Id.

(citation omitted).

      Thus, before addressing the merits of Appellant’s claims, we must first

determine whether we have jurisdiction to entertain the underlying PCRA

petition. See Commonwealth v. Hackett, 956 A.2d 978, 983 (Pa. 2008)

(explaining that the timeliness of a PCRA petition is a jurisdictional

requisite).

      Under the PCRA, any PCRA petition “including a second or subsequent

petition, shall be filed within one year of the date the judgment becomes

final[.]” 42 Pa.C.S. § 9545(b)(1). Pennsylvania courts may only consider

an untimely PCRA petition if the appellant can explicitly plead and prove one

of the three narrow exceptions set forth in 42 Pa.C.S. § 9545(b)(1). See,

e.g., Commonwealth v. Lark, 746 A.2d 585, 588 (Pa. 2000) (applying

sixty-day timeframe after reviewing specific facts that demonstrated the

claim was timely raised).

      Here, Chambers’ Judgment of Sentence became final on October 2,

2000, when the United States Supreme Court denied his petition for

certiorari. Therefore, Chambers had until October 2, 2001 to file a timely




                                    -4-
J. S69022/16


Petition.    The instant Petition, filed nearly 14 years later years, is facially

untimely.2

      In his PCRA Petition, Appellant asserted that his Petition falls within

the statutory exception to the PCRA's one year time-bar for petitions

asserting a constitutional right newly recognized by Supreme Court of the

United States.      See 42 Pa.C.S. § 9545(b)(1)(iii).      He asserted that in

Johnson, supra, filed on June 25, 2015, the U.S. Supreme Court

recognized a new constitutional right that has been held to apply

retroactively.

      The PCRA court thoroughly, cogently, and accurately addressed

Appellant’s issue, as follows:

      [E]ven though the Petition was filed within sixty days of the
      Johnson decision, Johnson does not articulate a new
      constitutional right. Rather, the Johnson Court applied the
      well-settled Fifth Amendment void for vagueness analysis to find
      part of the Armed Career Criminal Act unconstitutional. Id. at
      2557-2560. The requirement that statutory language be clear
      enough to put individuals on notice of prohibited conduct has
      roots much deeper than Johnson, going all the way back to the
      decision of Connally v. General Construction Co., 269 U.S.
      385, 391 (1926). Furthermore, even if a new constitutional right
      were established by Johnson, nothing in the Johnson [O]pinion
      suggests that the case applies retroactively.

      [Heading omitted]

      Assuming for argument’s sake, that [Appellant’s] PCRA Petition
      [were] filed timely, the second issue is whether Petitioner’s

2
  In his “Statement of the Case,” Appellant disingenuously states that the
instant petition was timely filed. See Appellant’s Brief at 5. He does not
discuss any of the timeliness exceptions in his appellate brief.



                                       -5-
J. S69022/16


     [F]ifth [A]mendment rights were violated. The principal at issue
     is the void for vagueness doctrine, which provides that a criminal
     law violates due process if it is so “vague that it fails to give
     ordinary people fair notice of the conduct it punishes, or so
     standardless that it invites arbitrary enforcement.” Johnson, at
     2556, citing Kolender v. Lawson, 103 S.Ct. 1855 (1984). The
     issue faced by the Johnson Court was whether the residual
     clause of the Armed Career Criminals Act, which in part defined
     a “violent felony[,]” was void for vagueness. The portion of the
     residual clause at issue reads, “involves conduct that presents a
     serious potential risk of physical injury to another[.]” Id. at
     2552. The Johnson Court’s review of the residual clause led to
     the conclusion that the clause was too vague to withstand
     constitutional scrutiny. Id. at 2563.

     The situation at hand is quite distinguishable from that in
     Johnson.      In Pennsylvania, a person is guilty of criminal
     homicide if they “intentionally, knowingly, recklessly, or
     negligently cause[] the death of another.” 18 Pa.C.S. § 2501(a).
     Criminal homicide can be classified as murder, voluntary
     manslaughter, or involuntary manslaughter.         18 Pa.C.S. §
     2501(b). Furthermore, murder can be of the first, second, or
     third degree. 18 Pa.C.S. § 2502. Second[-]degree murder is
     defined in [Section 2502(b)]. Each of the statutes use well-
     defined terms to put individuals on notice of prohibited conduct.
     With regard to this case, this [c]ourt informed of [sic] the
     preceding information, and relevant definitions, during jury
     instructions.   See [Trial Transcript, 10/24/97] (specifically,
     second[-]degree murder instructions were set out on page
     1312).

     Furthermore, Johnson is arguably limited to its facts, as much
     of the [O]pinion focuses on the specific language and
     interpretations of the residual clause of the Armed Career
     Criminals Act. [Id.] at 2557-2560. The Johnson Court does
     not discuss any other crimes that should be declared void for
     vagueness in light of its decisions, nor discuss how broadly its
     decision should reach. On the contrary, the Johnson Court
     discusses that other similarly worded Federal and State statutes
     are not unconstitutional in light of this decision. Id. at 2561.
     Therefore, this [c]ourt finds that Johnson v. United States
     does not announce any new constitutional right, and is
     inapplicable to this case. [Appellant’s] claim that his [F]ifth
     [A]mendment rights were violated has no merit.


                                   -6-
J. S69022/16



PCRA Court Opinion, dated Jan. 13, 2016, at 3-5.

      We agree with the PCRA Court’s analysis.      It is supported by the

record and is free of legal error. Accordingly, we adopt the court’s opinion

as our own, and affirm the denial of PCRA relief.

      We direct the parties to attached the January 13, 2016 PCRA court

Opinion to all future filings.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/4/2017




                                    -7-